Citation Nr: 0302715	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1956.  He died in November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating decision.  
This case was previously before the Board in August 2002, 
when it was remanded for additional development.  

In September 2002, the appellant withdrew a previously made 
request for a videoconference hearing before a member of the 
Board.


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1960, and the appellant was the veteran's lawful spouse at 
the time of his death in November 1996.

2.  The veteran and the appellant were separated and living 
apart for prolonged periods, particularly during the last 
years of the veteran's life.  

3.  The separations were not due to the misconduct of, or 
procured by, the veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of entitlement to DIC; 
therefore, an award of DIC is not warranted.  38 U.S.C.A. 
§§ 101(3), 1310, 1318 (West 2002); 38 C.F.R. §§ 3.50, 3.53 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to DIC benefits.  
A "surviving spouse" of a qualifying veteran is entitled to 
receive DIC benefits if certain requirements are met.  
38 U.S.C.A. §§ 1304, 1310, 1311, 1318 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  As in any case, the threshold question that 
must be resolved with regard to a claim of entitlement to VA 
benefits is whether the appellant has established basic 
eligibility.  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2002).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused through fault of either party, will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2002).  
In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2002).

The Court of Appeals for Veterans' Claims (Court) has 
determined that 38 U.S.C.A. §101(3) and 38 C.F.R. § 
3.50(b)(1) set forth a two-part test to determine whether a 
spouse will be deemed to have continuously cohabited with the 
veteran when there has been a separation.  The spouse must 
not only be free of fault at the time of the separation, but 
it must be found that the separation "was due to the 
misconduct of, or procured by, the veteran."  In assessing 
the reasons for a separation between a veteran and his or her 
spouse, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In the appellant's case, the evidence record includes an 
October 1960 marriage license issued to the veteran and the 
appellant.  A certified marriage abstract received by the RO 
in June 2000 indicates that the appellant and the veteran 
were married in October 1960 in Missouri.  

Also of record is a February 1967 VA Form 20-686C, 
Declaration of Marital Status.  The veteran indicated that he 
was then married to and living with the appellant. 

VA treatment records dated in August 1992 indicate that the 
veteran reported that he was separated and lived alone.  He 
also indicated that his son was his next of kin. 

A December 1993 VA hospital report indicates that the veteran 
was married, but was separated from his wife.  The veteran 
reported that he lived by himself, and that he relied upon 
his son for support. The veteran listed his son as his next 
of kin.

Also of record is a January 1994 VA hospital report which 
indicates that the veteran was separated from his wife and 
that he lived alone.

Of record is a March 1994 VA Form 21-686C, Declaration of 
Status of Dependents, prepared by the veteran.  He indicated 
that he was separated from the appellant.  The veteran 
indicated that he did not live with the appellant, and that 
he did not contribute to the appellant's monthly support.  
The veteran wrote that the appellant had left him 15 years 
earlier, and had had a baby with another man.  The veteran 
did not know the exact age of the child, but indicated that 
the child was around 12 or 13 years old.  He reported that he 
had no other dependents.  He reported that he did not know 
his ex-wife's address or Social Security number.  

VA treatment records dated from August to October 1994 
indicate that the veteran reported that his son was his next 
of kin.  The veteran also reported that he was separated from 
his wife and that he lived alone.  He depended upon his son 
for support.

An April 1996 VA hospital report indicates that the veteran's 
medical history was taken from his son.  The examiner noted 
that the veteran was married, but was separated from his 
wife.  The veteran lived alone with his landlord.  It was 
noted that the veteran was being transferred to a nursing 
home.

Additional VA treatment records dated in April 1996 indicate 
that the veteran's son provided the veteran's pertinent 
medical history.  It was noted that the veteran was separated 
from the appellant.  It was reported that the veteran lived 
by himself with his landlord.  The veteran indicated that his 
son had cooked for him.  Permission to administer anesthesia 
was given by the veteran's son.  

Additional VA treatment records dated in April 1996 indicate 
that the veteran reported that he lived with his son and 
nephew.  He reported that he was able to manage with his 
son's help.

The evidence of record also includes April 1996 VA social 
work assessments that indicate that the veteran's next of kin 
was his son.  It was noted that the veteran had lived alone 
in an apartment for several years.  It was also reported that 
the veteran's landlord assisted with his care.  The veteran's 
son reported that his father frequently fell and was 
malnourished at home, and felt that the veteran could not 
live alone.  The veteran was transferred to a nursing home. 

Also of record is a November 1996 death certificate which 
indicates that the veteran was married at the time of his 
death to the appellant.  He was a resident of a nursing home.  

In her March 1999 claim, the appellant did not answer the 
question of whether she had lived with the veteran from the 
date of their marriage to the date of his death. 

A June 2000 statement from one of the appellant's sons is 
also of record.  He indicated that the appellant and the 
veteran were together after 1981.  The son indicated that, 
like all marriages, the appellant and the veteran had gone 
through some rough times.  The appellant's son reported that 
the appellant had had a son out of wedlock, but that the 
veteran and the rest of the family considered this son to be 
part of their family.

Also of record is a June 2000 statement from the appellant.  
She reported that at times she and the veteran had separated, 
and at times they had lived together.  She indicated that the 
last time that she and the veteran had lived together was 
before he entered the VA Medical Center, immediately prior to 
his death.  The appellant indicated that she had had a child 
by another man in 1981, but that her husband had claimed the 
child as his own.  She reported that she and the veteran had 
lived together again after the child's birth in 1981.  The 
appellant indicated that sometimes the veteran became angry 
with her, and that she believed that what he said in 1994 was 
because they had had a fight shortly before.  She indicated 
that he was placed in a nursing home before his death because 
she could not care for his disability.  She stated that she 
had not remarried.

At a September 2000 hearing, the appellant alleged that the 
veteran's service-connected hernia disability was related to 
his death.

In a December 2002 letter, the Board advised the appellant 
that it intended to consider 38 U.S.C.A. § 101(3) (definition 
of the term "surviving spouse") as it was unclear whether the 
RO definitively established that she was a "surviving 
spouse" when it adjudicated her case in December 1999.

Also of record is a January 2003 statement from the 
appellant's representative.  The representative indicated 
that the appellant and the veteran were continuously married 
until the veteran's death in November 1996 in a nursing home.

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant is the "surviving spouse" of the veteran for DIC 
purposes.

The Board does not dispute that the appellant and the veteran 
were legally married in October 1960, and that such marriage 
was not terminated until the veteran's death.  However, the 
evidence does not show that she and the veteran continuously 
cohabited from the date of their marriage to the date of his 
death.  In fact, the appellant, herself, indicated that at 
times she and the veteran had lived together and at times 
they were separated.  In this regard, the Board acknowledges 
that the veteran was placed in a nursing home prior to his 
death.  However, the evidence of record does not establish 
that their other separations, including those specifically 
noted in 1992, 1993, 1994, and 1996, were by mutual consent 
and that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran.  Additionally, the evidence of record does not 
suggest that these separations were only temporary.  
38 C.F.R. § 3.53.  

Therefore, the issue presented in this case is whether the 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the appellant.  As referenced 
above, the statements of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  Here, however, the claims file is 
replete with contradictory information.

Because the evidence includes inconsistent reports, the exact 
reason for the appellant's separation from the veteran is not 
entirely clear.  There is no contemporaneous evidence of the 
circumstances surrounding the separations, and the appellant 
has not submitted evidence indicating that she was free of 
fault in the separations.  In this regard, the evidence 
indicates that the appellant may have had at least some fault 
in one of the separations as the veteran reported that the 
appellant had left him.  Additionally, the veteran, the 
appellant, and their son reported that the appellant had had 
a child out of wedlock with another man.  Furthermore, 
although the Board notes that the medical evidence of record 
indicates that the veteran had abused alcohol, there has been 
no suggestion that this was the reason that she and the 
veteran had separated.  In fact, the Board points out that 
the appellant failed to submit any evidence indicating that 
she was both free of fault for the separation and that any 
separation was the veteran's fault.  See Gregory, supra.  

The appellant suggests that the veteran only indicated that 
he was separated from the appellant in 1994 because he was 
angry with her.  However, the Board points out that as early 
as 1992, the veteran indicated that he was separated from the 
appellant.  From 1992 to 1996, the veteran reported several 
times to several different persons that he was separated from 
his wife and lived alone.  Furthermore, the Board notes that 
not only did the veteran indicate in 1996 that he lived 
separately from the appellant, but his son corroborated this 
information as well.  The evidence of record also contains 
numerous statements from the veteran, his children, and even 
the appellant herself, that the veteran and the appellant had 
separated.  In this regard, the Board notes that the veteran 
repeatedly indicated that his son was his next of kin from 
1992 to 1996.  Additionally, the VA treatment records 
indicate that the veteran relied on his son and his landlord 
for support; the treatment records do not suggest that the 
appellant assisted in any way in the veteran's care from 1992 
to 1996.  VA treatment records indicate that the veteran's 
son supplied his medical history at least once, and that he 
gave permission for anesthesia to be administered to the 
veteran.  Furthermore, the Board notes that the veteran's 
falls and malnourishment threatened his health; this suggests 
that the veteran did, indeed, live alone.  

In short, the preponderance of the evidence is against a 
finding that the appellant is a surviving spouse as that term 
is defined in the law.  The repeated references to the 
veteran's being alone or relying on his son or landlord tend 
to corroborate the veteran's detailed account given in 1994.  
Consequently, the Board finds that the veteran's 1994 account 
is credible and the appellant's later account is not.  This 
detailed account by the veteran as to the cause for 
separation, along with the other references to his wife not 
being with him, leads to the conclusion that the appellant 
had deserted the veteran.  Additionally, it is clear that the 
separations were not temporary ones.  Having found the 
veteran's March 1994 account credible, the Board concludes 
that there is no basis for finding that the appellant is a 
"surviving spouse" for DIC purposes.  38 U.S.C.A. 
§§ 101(3), 1310, 1318 (West 2002); 38 C.F.R. § 3.53 (2002). 

In light of the Board's decision set out above to deny 
entitlement to recognition as a surviving spouse, further 
analysis of the claim of entitlement to DIC is not necessary.  
This is so because the appellant is not eligible as a 
recipient of DIC based on the veteran's military service and 
medical history.  Accordingly, the appellant's claim for 
entitlement to DIC is denied.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  She was specifically instructed regarding the type 
of evidence needed to establish her standing as a "surviving 
spouse," and she was given opportunity to present such 
evidence.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the appellant of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the rating 
action of December 1999, the statement of the case issued in 
August 2000, the supplemental statements of the case issued 
in September 2000 and January 2001, and a March 2001 letter 
that informed her of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
appellant of the development of her claim, the type of 
evidence needed to prove her claim, and of which evidence, if 
any, would be obtained by the appellant, and which evidence, 
if any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) 
(West 2002).  These documents also show that VA has provided 
the appellant with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  In this regard, the Board notes that the appellant 
received specific notice in December 2002 that the Board 
wished to consider 38 U.S.C.A. § 101(3) (definition of the 
term "surviving spouse") because it was  unclear whether the 
RO definitively established that appellant was a surviving 
spouse when it adjudicated her case.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the appellant.  The appellant 
indicated in March 2002 that she had no additional evidence 
to submit.  The Board also notes that the RO had obtained the 
veteran's post-service VA treatment records.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.

The appellant has not alleged that there is any outstanding 
pertinent evidence that would support her contentions.  After 
a review of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

